Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven M. Freeland on 2/10/2022.
The application has been amended as follows: 
In the claims:
Claim 1
1. A dynamic learning system for object matching and substitution, the system comprising: 
a central computing system comprising at least one processor; 
an application executed on each of a plurality of hand-held electronic devices, each of the hand-held electronic devices including a processor and being communicatively coupled with the central computing system, wherein the application when executed on at least one of the plurality of hand-held electronic devices programmed enables the at least one of the hand-held electronic devices to: (i) receive a request for a list of physical objects, and (ii) transmit an identifier of a first physical 
wherein the central computing system is programmed to: (i) receive the identifier of the first physical object; (ii) query a database for data associated with the first physical object; (iii) attempt to match at least some of the data associated with the first physical object to data associated with available physical objects based on dynamically learned matching behavior; and (iv) in response to matching data associated with one of the available physical objects to the data associated with the first physical object, learning to replace the first physical object on the list with the one of the available physical objects based on dynamically learned matching behavior, 
wherein the central computing system generates the dynamically learned matching behavior based on a collective response of a plurality of users to past object substitutions and similarities between the data associated with the first physical object and the data associated with the available physical objects; 
wherein the central computing system is configured to cause the application executed on the at least one hand-held electronic devices to replace, within the list of physical objects, the identifier of the first physical object with an identifier of the one of the available physical objects based on the learning to replace the first physical object on the list with the one of the available physical objects; 
wherein the application when executed on the at least one of the hand-held electronic devices is configured to query a physical objects data source in processing the request for the list of physical objects and determine when the first physical object in the list of physical objects is unavailable, and initiate the transmitting 
wherein in response to an inability to match the first physical object with one of the available physical objects in a first facility, the central computing system is further programmed to identify when the first physical object is present in a second facility and automatically control delivery of the first physical object from the second facility.

Claim 6
6. A method implemented by dynamic learning system for object matching and substitution, the method comprising: 
receiving, via at least an application executed on a hand-held electronic device, a request for a list of physical objects; 
transmitting, via the hand-held electronic device and over a distributed network, an identifier of a first physical object in the list of physical objects to a central computing system in response to determining that the first physical object is unavailable; 
receiving, via the central computing system, the identifier of the first physical object; 
querying, via the central computing system, a database for data associated with the first physical object; 
attempting, via the central computing system, to match at least some of the data associated with the first physical object to data associated with available physical objects based on dynamically learned matching behavior; 

wherein the central computing system generates the dynamically learned matching behavior based on a collective response of a plurality of users to past object substitutions and similarities between the data associated with the first physical object and the data associated with the available physical objects; 
causing, via the central computing system, the application executed on the hand-held electronic device to replace, within the list of physical objects, the identifier of the first physical object with an identifier of the one of the available physical objects based on the learning to replace the first physical object on the list with the one of the available physical objects; 
querying, via the application executed on hand-held electronic device, a physical objects     data source in processing the request for the list of physical objects; 
determining when the first physical object in the list of physical objects is unavailable; 
initiating the transmitting of the identifier of the first physical object in the list of physical objects to the central computing system in response to determining the first physical object is unavailable; 
identifying, in response to an inability to match the first physical object with one of the available physical objects in a first facility, when the first physical object is present in a second facility; and 


Claim 11
11. A non-transitory computer readable memory storing instructions, wherein the instructions are executable by at least one processor to: 
receive, via an application executed on a hand-held electronic device, a request for a list of physical objects; 
transmit, via the hand-held electronic device and over a distributed network, an identifier of a first physical object in the list of physical objects to a central computing system in response to determining that the first physical object is unavailable; 
receive, via the central computing system, the identifier of the first physical object; 
query, via the central computing system, a database for data associated with the first physical object; 
attempt, via the central computing system, to match at least some of the data associated with the first physical object to data associated with available physical objects based on dynamically learned matching behavior; 
in response to matching the data associated with one of the available physical objects to the data associated with the first physical object, learning, by the central computing system, to replace the first physical object on the list with the one of the available physical objects based on dynamically learned matching behavior, 

cause, via the central computing system, the application executed on the hand-held electronic device to replace, within the list of physical objects, the identifier of the first physical object with an identifier of the one of the available physical objects based on the learning to replace the first physical object on the list with the one of the available physical objects; 
querying, via the application executed on hand-held electronic device, a physical objects data source in processing the request for the list of physical objects; 
determining when the first physical object in the list of physical objects is unavailable; 
initiating the transmitting of the identifier of the first physical object in the list of physical objects to the central computing system in response to determining the first physical object is unavailable; and 
identifying, in response to an inability to match the first physical object with one of the available physical objects in a first facility, when the first physical object is present in a second facility; and 
automatically controlling, via the central computing system, delivery of the first physical object from the second facility.

Claim 17


Reasons for Allowance
Claims 1-11, 13-17, 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 6, and 11 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “wherein the application when executed on the at least one of the hand-held electronic devices is configured to query a physical objects data source in processing the request for the list of physical objects and determine when the first physical object in the list of physical objects is unavailable, and initiate the transmitting of the identifier of the first physical object in the list of physical objects to the central computing system in response to determining the first physical object is unavailable; and wherein in response to an inability to match the first physical object with one of the available physical objects in a first facility, the central computing system is further programmed to identify when the first physical object is present in a second facility and automatically control delivery of the first physical object from the second facility” in the specific combinations as recited in claim 1.
As to claim 6:
querying, via the application executed on hand-held electronic device, a physical objects     data source in processing the request for the list of physical objects; determining when the first physical object in the list of physical objects is unavailable; initiating the transmitting of the identifier of the first physical object in the list of physical objects to the central computing system in response to determining the first physical object is unavailable; identifying, in response to an inability to match the first physical object with one of the available physical objects in a first facility, when the first physical object is present in a second facility; and automatically controlling, via the central computing system, delivery of the first physical object from the second facility” in the specific combinations as recited in claim 6.
As to claim 11:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “querying, via the application executed on hand-held electronic device, a physical objects data source in processing the request for the list of physical objects; determining when the first physical object in the list of physical objects is unavailable; initiating the transmitting of the identifier of the first physical object in the list of physical objects to the central computing system in response to determining the first physical object is unavailable; and identifying, in response to an inability to match the first physical object with one of the available physical objects in a first facility, when the first physical object is present in a second facility; and automatically controlling, via the central computing system, delivery of the first physical object from the second facility” in the specific combinations as recited in claim 11.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/ROBERTO BORJA/Primary Examiner, Art Unit 2173